Title: To James Madison from Elbridge Gerry, 15 February 1813
From: Gerry, Elbridge
To: Madison, James


confidential
Dear Sir,Cambridge 15th Feby 1813.
I had the honor last week of addressing a line of introduction to yourself, of my neighbour John Appleton Esq, stating his desire to be occupied in some public office; and being apprized of his wish to administer the functions of the Marshalls office in regard to Prisoners, it is incumbent on me to be explicit on the subject, by declaring, that this was not my object, but that on the other hand, I consider Marshal Prince to be as well, (if not better) qualified to discharge all the duties entrusted to him by Government, as any Gentleman of my acquaintance.
Mr George G. R. Ricketts of New York, a nephew of Mrs Gerry’s, is desirous of filling the vacant office of Consul at Lisbon; if no candidate of superior pretensions has applied for it. With Mr Ricketts I am well acquainted, & consider him as a Gentleman of excellent abilities, strict honor & inflexible integrity. He is in the mercantile line, is very active & enterprizing, has been much abroad, in commercial pursuits, & I am well informed has been highly applauded by those concerned in his private negotiations. As to politicks, I have never heard that he has taken any active part in them, or indeed had time to meddle with them; & sure I am, that he will give the fullest satisfaction to Government, if employed by it in any office. With the highest esteem & respect, I have the honor to remain dear Sir—yours very sincerely
E. Gerry
